Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The present Action is being mailed, as a nonfinal rejection, after the mailing of a final rejection, since upon an internal review of the most recent Action, it was determined that Examiner failed to make a necessary 112 rejection, and that a new 103 rejection should also be made.  
DETAILED ACTION
As a preliminary note, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 
being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of Claim 24 reading: “wherein the cutting edge of the razor blade is at least between 0.2 and 0.5 millimeters (mm) away from the top side of the blade support” is unclear.  This limitation includes both a narrow range and broader (unbound) range in the same claim, thereby making the boundaries of the claim indiscernible.  For instance, the broad recitation of "at least" is followed by the narrower limitation of "between 0.2 and 0.5".  It is unclear if the metes and bounds of the range in claim 24 is intended to be limited to only between 0.2 and 0.5 or if the metes and bounds of the range in claim 24 is intended to be 0.2 or higher (which would include values higher than 0.5), 0.5 or 
Additionally, it would be unclear if 0.2 is intended to be included or excluded from the scope of the range. Use of a narrow numerical range that falls within a broader range in the same claim renders the claim indefinite when the boundaries of the claim are not discernible. See MPEP 2173.05(c).
Also, the metes and bounds of claim 24 are not rendered clear by the specification. The written specification states, on page 4, at lines 23-25, "the cutting edge of the blade is at least between 0.2 and 0.5 millimeters away from the top side of the blade support", which only repeats the recitation set forth in claim 24. The repetition of a recitation from a claim in the specification does not render the scope of that limitation clear. The written specification also states, on page 13, at lines 3-5, "The cutting edge 26 is between 0.2 mm and 0.5 mm, preferably about 0.36 mm, away from the top side 46 of the blade 
In light of the numerous possible interpretations, claim 24 is considered indefinite because there is a question or doubt as to whether the recitation "at least" is intended to be an approximation and/or if the feature introduced by the narrower language "between...and 05." is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim, and therefore the broader language "at least" would not be required.
Also, the scope of claim 24 is unclear because the claim fails to clearly establish how measurement of the claimed range is to be accomplished.  Claim 24 recites the limitation: "wherein the cutting edge of the razor blade is at least between 0.2 and 0.5 millimeters (mm) away from the top side of the blade support". Claim 15, upon which claim 24 ultimately depends, recites "the top side and/or the bottom side are substantially curved surfaces having a radius of curvature that is greater than 0.065 and less than 0.13 millimeters".  The scope of claim 24 is unclear because the claim does not clearly detail from what point on the top side the cutting edge of the razor blade at least 0.2 and 0.5 millimeters away from (see annotated fig  below which shows the various points from which the measurement may be taken each of which could be considered a “top side”).  The claim does not clearly establish how the measurement of the claimed range of "0.2 and 0.5 millimeters" is to be accomplished. The claimed range is composed of small values and the top side is claimed and disclosed as being a curved surface having a radius of curvature between 0.065 and 0.13 millimeters. Due to the curved 
A review of the disclosure does not provide any clarity as to how the measurement of the range is intended to be performed, as such, the scope of the claim is not render clear in light of the specification. The written specification states, on page 4, at lines 23-25, "the cutting edge of the blade is at least between 0.2 and 0.5 millimeters away from the top side of the blade support", which only repeats the recitation set forth in claim 24. The written specification also states, on page 13, at lines 3-5, "The cutting edge 26 is between 0.2 mm and 0.5 mm, preferably about 0.36 mm, away from the top side 46 of the blade support 34, so that the blade support 34 does not hinder the shaving performance of the neighboring razor blades". Neither passage in the specification provides clarity as to how the claimed range is to be measured from the curved top side. Additionally, while FIG. 8 includes indications of numerous dimensions, no dimension is indicated for the claimed distance between the cutting edge and the top side. The variability of scope of the extent of protrusion of the cutting edge due to the curvature of the top side renders the scope of the claim unascertainable to one skilled in the art.

    PNG
    media_image1.png
    229
    290
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15-19, 21-22, 25-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20110232100, Park in view of USPGPUB 20140360021, Sonnenberg, USPGPUB 20160167242, Noh and USPGPUB 20170341247, Zafiropoulos.  
Regarding Claims 15-17 and 28, Park discloses a razor blade and a razor cartridge using the same comprising a conventional blade support (fig. 3, 43) for a conventional razor blade assembly, fig 2,  having an inner face (see annotated fig 3) and an outer face (see annotated fig 3) comprising: an elongated lower portion (see annotated fig 3), an elongated upper portion (see annotated fig 3), and an elongated intermediate bent portion (see annotated fig 3) intermediate the lower and upper portions (see annotated fig 3), said upper portion extending forward said intermediate bent portion to a top side (see annotated fig 3), said lower portion extending downward from said intermediate bent portion to a bottom side (see annotated fig 3).

    PNG
    media_image2.png
    584
    487
    media_image2.png
    Greyscale


Park lacks said blade support 43 having a thickness greater than 0.12 and less than 0.21 or per Claims 16 and 17, having a maximum thickness of between 0.155 and 0.185 millimeters (mm), or of about 0.17 millimeters (mm).
Sonnenberg discloses Razor components with novel coating comprising, a blade (fig 7, blade 72) disposed on a blade support (74), analogous with the blade support of the present invention and of the conventional blade support of fig 3 of Park, and discloses that in such an assembly it is known to have the support comprise a thickness of “0.0 mm to about 0.40 mm, e.g., about 0.15 mm to about 0.30 mm” (which includes the claimed ranges of  greater than 0.12 and less than 0.21 mm and of 0.155 mm, and of 0.185 mm, and of about 0.17 mm), in order to enhance the shaving performance of the razor, par 0004-0007.
per Claims 16 and 17, of between 0.155 and 0.185 millimeters (mm), or of about 0.17 millimeters (mm), in order to enhance the shaving performance of the razor, as taught by Sonnenberg. 
Park also lacks the support characterized in that the inner face, at the intermediate bent portion, having a radius of curvature between 0.16 and 0.28 millimeters.
Noh discloses a razor blade assembly, with blades (fig 4) having support portions (230) thereon and discloses that it is known for such supports to comprise inner faces (face on the left of fig 4) in which the inner face comprises an intermediate bent portion (portion in fig 4, where arrow R is pointing to) having a radius of curvature (R) and discloses that such radius is beneficially between 0.3 to 1.2 millimeters (par 0055) in order to beneficially have the supports comprise excellent strength with thinner thicknesses is which maintains shaving performance while allowing the space between the blades be narrower (par 0010).
The range of the radius of curvature discloses in Noh, from 0.3 to 1.2 mm, is quite close to overlapping the upper limit of the claimed range of 0.16-0.28mm.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by having the inner face, at the intermediate bent portion, have a radius of curvature of between 0.16 and 0.28 millimeters, since a close approximation to this range is taught by Noh (the range of 0.3 to 1.2 millimeters as disclosed in Noh substantially encompasses a portion of the claimed range of 0.16 to 0.28 millimeters, see MPEP 2144.05), in order to beneficially have the supports comprise excellent strength with thinner thicknesses 
Park also lacks the top and/or bottom side being substantially curved surfaces having a curvature that is greater than 0.065 and less than 0.13 millimeters, or per Claim 32, greater than 0.065 and less than 0.13mm. 
Zafiropoulos discloses a razor blade assembly, which like the conventional assembly of Park, includes blade supports to which blades are attached, and discloses that in such an assembly it is known to have the top and bottom portions thereof be curved (see annotated fig 5 below).

    PNG
    media_image3.png
    360
    490
    media_image3.png
    Greyscale

It would have been obvious as a matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by having the top or bottom portions of the blade supports be curved as taught by Zafiropoulos in Fig. 5, since the changing of a shape of an element of an invention was held to be in the realm of design choice to one of ordinary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and MPEP 2144.04-IV.B.

In addition, Examiner notes that in making such a modification it would also have been obvious to have the radius of curvature be between 0.065-0.13 mm, since this is within the realm of possibility of radii that would have been obvious to try to an artisan making the above modification in view of Zafiropoulos.  As shown in annotated fig 5 above, the top and bottom portions of the Zafiropoulos supports are round, and are on a razor assembly.  Razor assemblies are known to fit in user’s hands and are recognized in the art to have lengths, widths and thicknesses in the range of millimeters.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a radius of the top or bottom of the curved supports include a radius of  0.065-0.13 mm through routine experimentation, since such a radius is within the limited range of available radii of blade supports whose dimensions are measured in millimeters, and it would have been obvious to such an artisan to try various radii with a finite number of possible radii of such curved portions with a reasonable expectation of success.
Regarding Claim 18, Park’s device includes the inner face of the bent portion of the blade support including a groove (See annotated fig 3 below).

    PNG
    media_image4.png
    368
    620
    media_image4.png
    Greyscale

Regarding Claim 19, Park also lacks an angle formed between a plane parallel to the lower portion and a plane parallel to the upper portion is between 60 and 76 degrees.
Noh also discloses that in a blade support assembly therein it is known to include an angle at which the elongated upper portion (210) thereof extends from the base portion (230) thereof be at an angle of 90 to 120 degrees in order to allow the space between the blades be narrower while maintaining the strength of the blades (par 0058).  Examiner notes that, as shown in annotated fig 4 of Noh below, the angle of 90 to 120 degrees, as disclosed in Noh, is equivalent to an angle range of 60 to 90 degrees, depending on measurement starting point (see annotated fig 4 below). Furthermore, Examiner notes that the angle range of 60 to 90 degrees shown below, encompasses a portion of the claimed range of 60 to 76 degrees (see discussion of overlapping ranges in MPEP 2144.05). 

    PNG
    media_image5.png
    663
    862
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by having the angle formed between a plane parallel to the lower portion and a plane parallel to the upper portion is between 60 and 76 degrees, in order to allow the space between the blades be narrower while maintaining the strength of the blades, as taught by Noh. 
Regarding Claim 21, Park discloses a conventional cutting member (fig 3) comprising: at least one blade support (43) according to claim 15 (See Claim 15 rejection above), and a razor blade (41); the razor blade including a cutting edge (cutting edge of razor blade 41) and a lower face (face of razor blade 41 to which a portion of which blade support 43 is attached), the lower face of the razor blade being fixed on the outer face of the upper portion of the blade support (See fig 3, para 0007).

Regarding Claim 25, Park discloses a razor head (conventional head shown in Park’s fig 2) comprising: a frame (33), and at least one cutting member according to claim 21 (See Claim 21 rejection above), wherein the at least one blade support is received by the frame (fig 2, par 0006).
Regarding Claim 26, the blade support is movably mounted in the frame (in that the blades, along with the cartridge are movable, e.g. at least when being used to shave a user’s skin).
Regarding Claim 27, Park discloses a mechanical shaving razor comprising: a handle (fig. 1, handle 2) and a razor head according claim 25 (see claim 25 rejection above). 
Regarding Claim 33, the Park assembly as modified by Noh and Zafiropoulos discloses all the limitations of Claim 21 as discussed above. 
Park also lacks the top and/or bottom side being substantially curved surfaces having a curvature that is greater than 0.065 and less than 0.13mm. 
Zafiropoulos discloses a razor blade assembly, which like the conventional assembly of Park, includes blade supports to which blades are attached, and discloses that in such an assembly it is known to have the top and bottom portions thereof be curved (see annotated fig 5 below).

    PNG
    media_image3.png
    360
    490
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by the top or bottom portions of the blade supports be curved, in order to have the supports be manufactured in an easier to handle ergonomic fashion, since curved portions are more easily handle than sharp cornered supports.  
In the modification above, the art is silent about the range of the radius of curvature as specified in the claims. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the range of the radius of curvature as specified above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 20 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Noh and Zafiropoulos and further in view of USPN 9156174, Gratsias, et al., hereafter referred to as Gratsias. 
Regarding Claim 20, the Park assembly as modified by Noh and Zafiropoulos discloses all the limitations of Claim 15 as discussed above.

Instead Park discloses a recess, in the form of a groove, disposed on the inner face of the bent portion thereof, as shown in annotated fig 3 shown below. 

    PNG
    media_image4.png
    368
    620
    media_image4.png
    Greyscale

Gratsias discloses a flexible bent razor blade for a shaving razor, which like the Park blade includes a support portion (48, 49) and an intermediate bent portion (36), and discloses that in such an assembly it is known to include both a  groove (50) on an interior face of the intermediate portion and a recess (179) on the external face of the intermediate portion in order to improve the performance of the razor blades, by allowing the upper portion thereof to be longer (col. 1, lines 35-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Park’s apparatus, as modified by Zafiropoulos, by also including a notch on the outer face of the portion of the bent part of the blade in order to improve the performance of the razor blades, by allowing the upper portion thereof to be longer without increasing the overall bulk of the head, as taught by Gratsias.

Modified Park lacks the outer face of the blade support having a recess disposed in the intermediate bent portion.
Modified Park lacks the outer face of the blade support having a recess disposed in the intermediate bent portion.
Instead Park discloses a recess, in the form of a groove, disposed on the inner face of the bent portion thereof, as shown in annotated fig 3 shown below. 

    PNG
    media_image4.png
    368
    620
    media_image4.png
    Greyscale

Gratsias discloses a flexible bent razor blade for a shaving razor, which like the Park blade includes a support portion (48, 49) and an intermediate bent portion (36), and discloses that in such an assembly it is known to include both a  groove (50) on an interior face of the intermediate portion and a recess (179) on the external face of the intermediate portion in order to improve the performance of the razor blades, by allowing the upper portion thereof to be longer (col. 1, lines 35-50).

Regarding Claim 31, the Park inner face of the bent portion of the support has a groove (See annotated fig 3 above).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Noh and Zafiropoulos and further in view of USPGPUB 20070011880, Pennell, et al., and hereafter referred to as Pennell. 
Regarding Claims 23-24, the Park assembly as modified by Noh and Zafiropoulos discloses all the limitations of Claim 21 as discussed above.
Modified Park lacks a portion of the lower face of the razor blade which is in contact with the blade support with a length of between 0.39 and 0.59 millimeters, and the cutting edge of the razor blade being at least between 0.2 and 0.5 millimeters away from the top side of the blade support.
Pennell discloses a blade support for a razor blade assembly, like that of the conventional blade of Park, wherein a blade (410) is attached to the blade support, and discloses that in such an assembly it is known to have a portion of the lower face of the razor blade which is in contact with the blade support be a length of between 0.39 and 0.59 millimeters (par 0006, which states less than 0.6 millimeters, preferably 0.55 millimeters), and the cutting edge of the razor blade is at least between 0.2 and 0.5 millimeters  away from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s apparatus, as modified by Zafiropoulos, by having a portion of the lower face of the razor blade which is in contact with the blade support with a length of between 0.39 and 0.59 millimeters, and the cutting edge of the razor blade is at least between 0.2 and 0.5 millimeters away from the top side of the blade support in order to allow the space between the blades be narrower and thus increase an effectiveness of the shave, as taught by Pennell.
Response to Arguments
Applicant's arguments filed 11/2/20 with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant first argues that the combination of Park, Noh, and Zafiropoulos lacks “the topside and/or bottom side being substantially curved surfaces” having a curvature of a particular range.  Applicant supports this by noting that the blades of the edges of the supports of Noh are rectangular, and are formed of a single part.  In making this argument, Applicant appears to be referencing the fig 4 embodiment of the Park razor.  However, in the previous rejection, and again in this rejection, Examiner is referencing the conventional razor blades shown in figures 1-3 of Park, and discussed in par 0007 of Park. In these embodiments a blade 41 is mounted onto a support 43 as in the present invention, and as in Zafiropoulos.  As such, one of ordinary skill in the art would be motivated to modify Park in view of Zafiropoulos as noted above.  Applicant next argues the combination of Park in view of Noh lacks “the inner face, at the intermediate bent portion, having a radius of curvature of between 0.16 and 0.28mm” because “there is no mention in the prior art of the . 
Applicant’s arguments, see remarks, filed 11/2/20, with respect to 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of Claims 15-31 have been withdrawn.  However, upon further review, a 112 rejection is made of Claim 24.  
Applicant’s arguments, see remarks, filed 11/2/20, with respect to 35 USC 103 rejections with regard to the thickness of the blade supports been fully considered and are persuasive.  The 35 USC 103 rejections of Claims 15-31 have been withdrawn.  However, upon further review, a new 103 rejection is made of Sonnenberg.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/18/2021